UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 06-1828



MICHAEL J. MORRISSEY; THE ESTATE OF DOROTHY L.
MORRISSEY BY: MICHAEL J. MORRISSEY, Its
Administrator,

                                         Plaintiffs - Appellants,

     versus


ROBERT LESNIAK; ASHLAND CONVALESCENT CENTER;
GEORGE   F.   TIDEY;   HANOVER  COUNTY   ADULT
PROTECTIVE SERVICES; HANOVER COUNTY; UNKNOWN
STAFF    MEMBERS;    ADMINISTRATOR,    Ashland
Convalescent Center; PATRICIA GERSHENOFF;
SALLY MOON; GEORGE ELMORE; JOSEPH RAPASARDO;
HENRICO COUNTY; L. A. HARRIS; BON SECOURS,
INCORPORATED, t/a St. Mary's Hospital; CARRIE
WEST; TERRY BETINO; JEAN TODD; ELIZABETH
OXENHAM; S. J. SEIDLITZ; C. A. WOOD; SHERYL L.
HERNDON; ANN HONEYCUTT; HOWARD C. VICK;
MICHAEL ROBERTSON; COMMONWEALTH OF VIRGINIA;
VIRGINIA DEPARTMENT OF AGING; TERRY RAINEY;
VIRGINIA DEPARTMENT OF HEALTH; ANNE PETERSON;
VIRGINIA CENTER FOR QUALITY HEALTH CARE;
VIRGINIA DEPARTMENT OF MEDICAL ASSISTANCE
SERVICES; HENRICO COUNTY DEPARTMENT OF SOCIAL
SERVICES; HENRICO COUNTY DEPARTMENT OF MENTAL
HEALTH; MARTHA CALLOWAY; RICHARD GLOVER;
CYNTHIA WOOD; JAMES L. GILMORE; HARRY CARRICO,
Virginia Supreme Court Participating Member as
of September 1997; RICHARD H. POFF, Virginia
Supreme Court Participating Member as of
September 1997; CAROLYN WHITE; CAPITOL AREA
AGENCY ON AGING; SHAWN MAJETTE; PAUL IZZO;
OFFICE OF THE ATTORNEY GENERAL; RICHARD
ALDERMAN; JAMES MOORE; JOSEPH RAPPASADA;
HEALTH   OF    VIRGINIA,   INCORPORATED,   t/a
University Park Nursing Home; PATRICIA L.
JONES; WILLIAM BIGGERS; C. BEATTY; VICTORIA
GUTMAKER; SUSAN A. CLIFTON; MARY ANN PROFFITT;
AL HARRIS; GREER JACKSON; L. NEIL STEVERSON;
EDWIN BISCHOFF; R. R. BROOKS; REBECCA ANDREWS;
MICHELLE GAVIN, a/k/a Assistant Student; GAYLE
CLENDENIN; PETER BOLING; MEDICAL COLLEGE OF
VIRGINIA; VIRGINIA COMMONWEALTH UNIVERSITY;
UNKNOWN DOCTOR; MCV PHYSICIANS, a/k/a MCV
Associated Physicians,

                                          Defendants - Appellees.

-------------------------

REED SMITH LLP,

                                                           Movant.



                            No. 06-2016



MICHAEL J. MORRISSEY; THE ESTATE OF DOROTHY L.
MORRISSEY BY: MICHAEL J. MORRISSEY, Its
Administrator,

                                          Plaintiffs - Appellants,

     versus


ROBERT LESNIAK; ASHLAND CONVALESCENT CENTER;
GEORGE   F.   TIDEY;  HANOVER   COUNTY   ADULT
PROTECTIVE SERVICES; HANOVER COUNTY; UNKNOWN
STAFF    MEMBERS;    ADMINISTRATOR,    Ashland
Convalescent Center; PATRICIA GERSHENOFF;
SALLY MOON; GEORGE ELMORE; JOSEPH RAPASARDO;
HENRICO COUNTY; L. A. HARRIS; BON SECOURS,
INCORPORATED, t/a St. Mary's Hospital; CARRIE
WEST; TERRY BETINO; JEAN TODD; ELIZABETH
OXENHAM; S. J. SEIDLITZ; C. A. WOOD; SHERYL L.
HERNDON; ANN HONEYCUTT; HOWARD C. VICK;
MICHAEL ROBERTSON; COMMONWEALTH OF VIRGINIA;
VIRGINIA DEPARTMENT OF AGING; TERRY RAINEY;
VIRGINIA DEPARTMENT OF HEALTH; ANNE PETERSON;
VIRGINIA CENTER FOR QUALITY HEALTH CARE;
VIRGINIA DEPARTMENT OF MEDICAL ASSISTANCE

                    - 2 -
SERVICES; HENRICO COUNTY DEPARTMENT OF SOCIAL
SERVICES; HENRICO COUNTY DEPARTMENT OF MENTAL
HEALTH; MARTHA CALLOWAY; RICHARD GLOVER;
CYNTHIA WOOD; JAMES L. GILMORE; HARRY CARRICO,
Virginia Supreme Court Participating Member as
of September 1997; RICHARD H. POFF, Virginia
Supreme Court Participating Member as of
September 1997; CAROLYN WHITE; CAPITOL AREA
AGENCY ON AGING; SHAWN MAJETTE; PAUL IZZO;
OFFICE OF THE ATTORNEY GENERAL; RICHARD
ALDERMAN; JAMES MOORE; JOSEPH RAPPASADA;
HEALTH   OF   VIRGINIA,    INCORPORATED,   t/a
University Park Nursing Home; PATRICIA L.
JONES; WILLIAM BIGGERS; C. BEATTY; VICTORIA
GUTMAKER; SUSAN A. CLIFTON; MARY ANN PROFFITT;
AL HARRIS; GREER JACKSON; L. NEIL STEVERSON;
EDWIN BISCHOFF; R. R. BROOKS; REBECCA ANDREWS;
MICHELLE GAVIN, a/k/a Assistant Student; GAYLE
CLENDENIN; PETER BOLING; MEDICAL COLLEGE OF
VIRGINIA; VIRGINIA COMMONWEALTH UNIVERSITY;
UNKNOWN DOCTOR; MCV PHYSICIANS, a/k/a MCV
Associated Physicians,

                                          Defendants - Appellees.

-------------------------

REED SMITH LLP,

                                                           Movant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.     Leonard D. Wexler, Senior
District Judge, sitting by designation. (3:06-cv-00034-LDW)


Submitted:   December 8, 2006           Decided:   January 9, 2007


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


No. 06-1828 dismissed; No. 06-2016 affirmed by unpublished per
curiam opinion.


                                - 3 -
Michael J. Morrissey, Appellant Pro Se.            William Fisher
Etherington, Leslie Ann Winneberger, BEALE, BALFOUR, DAVIDSON &
ETHERINGTON, PC, Richmond, Virginia; Robert A. Dybing, THOMPSON &
MCMULLAN, Richmond, Virginia; Paul Kugelman, Jr., OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; Jeremy David
Capps, David Patrick Corrigan, HARMAN, CLAYTON, CORRIGAN & WELLMAN,
Richmond, Virginia; Rodney Kyle Adams, Darren Thomas Marting,
LECLAIR RYAN, PC, Richmond, Virginia; Richard Samuel Samet,
GOODMAN, ALLEN & FILETTI, Glen Allen, Virginia; Robert Jacques
Kloeti, FLORANCE, GORDON & BROWN, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 4 -
PER CURIAM:

            In these consolidated appeals, Michael J. Morrissey and

the Estate of Dorothy L. Morrissey seek to appeal the district

court’s orders dismissing their civil actions and denying their

motion for reconsideration.

           In   No.   06-1828,   we    dismiss   the   appeal   for   lack   of

jurisdiction because the notice of appeal was not timely filed.

Parties are accorded thirty days after the entry of the district

court’s final judgment or order to note an appeal, Fed. R. App. P.

4(a)(1)(A), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5), or reopens the appeal period under

Fed. R. App. P. 4(a)(6).         This appeal period is “mandatory and

jurisdictional.”      Browder v. Dir., Dep’t of Corr., 434 U.S. 257,

264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229

(1960)).   The district court’s order dismissing the civil actions

was entered on the docket on June 7, 2006.             The notice of appeal

was filed on July 14, 2006.           Because Morrissey failed to file a

timely notice of appeal or obtain an extension or reopening of the

appeal period, we dismiss the appeal in No. 06-1828.

           In No. 06-2016, Morrissey appeals from the district

court’s order denying his motion for reconsideration.             Because he

filed the motion outside of the ten-day window required for a Fed.

R. Civ. P. 59(e) motion, it is treated as a Fed. R. Civ. P. 60(b)

motion.    See In re Burnley, 988 F.2d 1, 2-3 (4th Cir. 1993).               A


                                      - 5 -
motion for reconsideration under Rule 60(b) does not bring up for

review the merits of the underlying substantive judgment, nor does

it toll the period for filing an appeal of the underlying judgment.

Browder, 434 U.S. at 263 n.7.       This court reviews the denial of a

motion for relief from judgment pursuant to Rule 60(b) for an abuse

of discretion.   Heyman v. M.L. Mktg. Co., 116 F.3d 91, 94 (4th Cir.

1997).   We have reviewed the record and conclude that the district

court did not abuse its discretion in denying the motion for

reconsideration, as Morrissey failed to demonstrate any grounds

that   would   entitle   him   to   relief   pursuant   to   Rule   60(b).

Accordingly, we affirm the district court’s denial of the motion

for reconsideration in No. 06-2016.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                  No. 06-1828 DISMISSED
                                                   No. 06-2016 AFFIRMED




                                    - 6 -